Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2014

                                      No. 04-14-00427-CV

                           IN THE INTEREST OF J.M.O., A Child,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant’s brief was originally due on July 21, 2014. Appellant has received one extension of
time in which to file the brief, until August 11, 2014. Appellant is represented on appeal by
appointed-counsel Mr. Manuel Charles Rodriguez, Jr. On August 7, 2014, Mr. Rodriguez filed a
“Request for Supplementation of the Reporter’s Record and Motion for Extension of Time.”
Telephone calls from the clerk of this court to Mr. Rodriguez and the court reporter attempting to
determine whether counsel has requested the reporter’s record have not been returned.

       Accordingly, the “Request for Supplementation of the Reporter’s Record and Motion for
Extension of Time” is HELD IN ABEYANCE, and Mr. Rodriguez is hereby ORDERED to
provide written proof to this court no later than August 18, 2014, that the supplemental reporter’s
record has been properly requested from the court reporter. See TEX. R. APP. P. 34.6(d). If Mr.
Rodriguez fails to respond by August 18, 2014, appellant’s brief will be due no later than August
25, 2014, and this court will address only those issues on appeal that do not require the
supplemental record.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court